On Petition for Rehearing. ■
PHILIPS, District Judge.
Many of the criticisms made in the petition for rehearing of the former opinion herein are either based upon a faulty construction of the language employed or a misconception of what was really decided. There is but one question raised by the petition deemed worthy of consideration, and that is that the Supreme Court of Iowa, in Doyle v. Andis, 102 N. W. 177, decided since this case was submitted, has held that the rule in Shelley’s Case is in force in the state of. Iowa. This decision was by a divided court—three to two. On reading both the majority and minority opinions, the candid mind must concede that the intimation, made in the original opinion herein, that it was an open question as to whether or not the rule in Shelley’s Case was by the prior decisions of that court established in all its ancient rigor in the state of Iowa, was a justifiable suggestion. All that was affirmatively held in the former opinion herein touching this matter is that the Supreme Court of that state had never applied the rule in Shelley’s Case to a deed like the one in question, which, read by its four comers, clearly indicated the intent of the grantor.to convey a life estate to his daughter, with the remainder to her children. The conveyance construed in the Doyle-Andis Case was to Andis “dur*837ing his natural life, and then to his heirs.” This was held by the majority opinion to come within the rule in Shelley’s Case, and to vest the absolute fee in the first taker. With this application of the rule we make, and have made, no controversy, because the same instrument conveying a life estate made the limitation by way of remainder of another interest of the same legal quality to his heirs, as a class of persons to take in succession, from generation to generation. It is quite clear, both from the reasoning and authorities of the majority opinion, and the discussion of the minority, that if it had been to A. during his natural life, and then to his children, the grant would have escaped the meshes of the rule in Shelley’s Case, and the children would have taken as purchasers, and not by inheritance. The very term “heirs” implies inheritance, or taking by succession.
According to the maxim, “Nemo est hseres viventis,” there can be no heir of a living person. Therefore the estate in remainder could not vest during the life of the ancestor. It must pass by devolution, and the heir takes “in succession from generation to generation,” so that the “limitation to the heirs entitles the ancestor to the whole estate.” The term “her children,” under such a deed as that made by West, the grandfather, is descriptio personae, and as such “they at once indicate the objects and limit the scope of the gift,” and become words of purchase. This, we think, is clearly deducible from the postulate laid down by Hargrave (1 Hargrave, Haw Tracts, 575, 577), quoted with approval by the majority opinion in Doyle v. Andis, supra:
“When it is once settled that the donor or testator has used words of inheritance according to their legal import, has employed them intentionally to compromise the whole line of heirs to the tenant for life, and has really made him the terminus or ancestor by reference to whom the succession is to be regulated, then it will appear that, being considered according to those rules of policy from which it originated, it is perfectly immaterial whether the testator (or donor) meant to avoid the rule or not, and that to apply it, and to declare the words of inheritance to be words of limitation, vesting the inheritance in the tenant for life, as the ancestor and terminus to the heirs, is a mere matter of course. But, on the other hand, if the words of inheritance were not used in their full and proper sense, so as to include the whole inheritable blood, and make the tenant for life the ancestor or terminus .for the heirs, but the testator intended to use the word ‘heirs’ in a limited, restrictive, untechnieal sense, and to point at such individual person as should be the heir, etc., of the tenant for life at his decease, and give a distinct estate of freehold to such single heir, and to make his or her estate of freehold the groundwork for a succession of heirs, and constitute him or her the ancestor terminus and stock for the succession to take its course from, in every one of these cases the premises are wanting upon which only the rule in Shelley’s Case interposes its authority, and that rule becomes quite extraneous matter. So, then, in order to ascertain, in every case, whether o,r not the rule is applicable, the inquiry simply is, in what sense did the testator or donor use the words? If in the former sense, the rule always applies, notwithstanding a positive declaration that it shall not. If in the latter sense, the rule is as invariably foreign to the case, the remainder is contingent until the death of the tenant for life, and the party named as heir takes by purchase.”
With the views we entertain of the clearly enough expressed mind of the grantors, William West and wife, to provide for their *838grandchildren as such, we are unwilling to thwart that will by going beyond any express decision of the state court in embracing the rule in (Shelley’s Case.
; The petition for rehearing is overruled.
RINER, District Judge, dissents.